                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

SMART LOCAL 265 WELFARE FUND,                        )
et al.,                                              )
                                                     )
                              Plaintiffs,            )       CIVIL ACTION
                                                     )
       vs.                                           )       NO. 19 C 6217
                                                     )
ANY TIME HEATING & AIR CONDITIONING,                 )       JUDGE CHARLES R. NORGLE, SR.
INC., an Illinois corporation,                       )
                                                     )
                              Defendant.             )


                          MOTION FOR ENTRY OF JUDGMENT

       Plaintiffs, by and through their attorneys, default having been entered against the Defendant

on November 7, 2019, request this Court enter judgment against Defendant, ANY TIME HEATING

& AIR CONDITIONING, INC., an Illinois corporation. In support of this Motion, Plaintiffs state:

       1.      On November 8, 2019, this Court entered default against Defendant and granted

Plaintiffs’ request for an order directing Defendant to turn over its monthly fringe benefit

contribution reports for the months of August 2019 and September 2019. The Court also entered

an order that judgment would be entered after Plaintiffs’ received the required contribution reports

and determined the amounts due and owing from Defendant.

       2.      On or about November 7, 2019, Plaintiffs’ counsel received Defendant’s monthly

fringe benefit contribution reports for the months of August and September 2019. Thereafter,

Plaintiffs’ counsel received Defendant’s monthly fringe benefit contribution reports for the months

of October 2019 and November 2019. Previous thereto, Defendant submitted its monthly fringe

benefit contribution reports for May 2019 through July 2019 but failed to remit payment of the
contributions due thereon in the amount of $49,479.17. The reports for May 2019 through

November 2019 indicate Defendant is delinquent in contributions to the Funds in the amount of

$111,892.17. (See Affidavit of Kevin J. Schell).

       3.      Additionally, the amount of $22,367.63 is due representing 20% liquidated damages

(Schell Aff. Par. 5).

       4.      On January 31, 2020, Defendant executed a promissory note for the repayment of

$136,380.30 for contributions and 20% liquidated damages, plus interest at 1.5% per month on the

declining balance, to be paid in three monthly installments of $45,000, $45,000 and $46,723.55 on

February 1, 2020, March 1, 2020 and April 1, 2020. To date, Defendant has failed to submit the first

installment of $45,000 due on February 1, 2020 (Schell Aff. Par. 6).

       5.      On or around May 2019, Plaintiffs’ auditors completed an audit of the Defendant’s

payroll books and records for the time period March 1, 2016 through January 31, 2019. The audit

findings show that the Defendant is delinquent in contributions to the Funds in the amount of

$1,565.85, plus $313.17 for liquidated damages, for a total of $1,879.02 (Schell Aff. Par. 8, 9).

       6.       Plaintiffs' auditing firm of Calibre CPA Group, PLLC charged Plaintiffs $1,215.00

to perform the audit examination and complete the report and the Funds are entitled to recover said

fees under their Trust Agreements (Schell Aff. Par. 10).

       7.      In addition, Plaintiffs’ firm has expended $485.00 for costs and $2,874.25 for

attorneys’ fees in this matter. (See Affidavit of Catherine M. Chapman).

       8.      Based upon the documents attached hereto, Plaintiffs request entry of judgment in the

total amount of $140,713.07.




                                                 2
      WHEREFORE, Plaintiffs respectfully request this Court to enter judgment in the amount of

$140,713.07.



                                                         /s/ Cecilia M. Scanlon



Cecilia M. Scanlon
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6288574
Telephone: (312) 216-2577
Facsimile: (312) 236-0241
E-Mail: cscanlon@baumsigman.com
                                                 CERTIFICATE OF SERVICE

        The undersigned, an attorney of record, hereby certifies that she electronically filed the
foregoing document (Motion for Entry of Judgment) with the Clerk of Court using the CM/ECF
system, and further certifies that I have mailed the above-referenced document by United States Mail
to the following non-CM/ECF participant on or before the hour of 5:00 p.m. this 21st day of
February 2020:

                                              Mr. Brett M. Dale, Registered Agent
                                              Any Time Heating & Air Conditioning, Inc.
                                              1755 S. Naperville Road, Suite 200
                                              Wheaton, IL 60189-5844

                                              Mr. Gary W. Murphy, President
                                              Any Time Heating & Air Conditioning, Inc.
                                              10S264 Schoger Road
                                              Naperville, IL 60564-8263



                                                                         /s/ Cecilia M. Scanlon


Cecilia M. Scanlon
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6288574
Telephone: (312) 216-2577
Facsimile: (312) 236-0241
E-Mail: cscanlon@baumsigman.com
I:\265J\Any Time\#28763\motion for entry of judgment.cms.df.wpd
